ADAMS, Justice
(concurring specially).
I concur specially in denying this petition for writ of certiorari, because the defense in a Batson-type case should at least attempt to make a record showing that the so-called race-neutral reasons given by the prosecution are a mere sham or a pretext to disguise true racial discrimination. In my opinion, the defense in the ordinary ease should attempt to build a record along these lines. The defense here did not do so, and for that reason, I do not believe a Batson violation has been made out. In Ex parte Branch, 526 So.2d 609 (Ala.1987), we set forth in detail what the defense could do to discredit the prosecution’s so-called race-neutral reasons given for striking a venire member. We intended our discussion to be fairly exhaustive, and the defense in this case did not follow these suggestions.